Citation Nr: 0427638	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
October 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for low back 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The President signed the Veterans Claims Assistance Act of 
2000 (VCAA) into law on November 9, 2000.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  The matter on appeal 
arises from an RO decision of January 2001.  However, a 
review of the file shows that the veteran has not been 
furnished with a VCAA letter outlining the applicable duty to 
notify and duty to assist provisions of the VCAA.  Therefore, 
a remand is in order for the purpose of providing the veteran 
with the requisite VCAA letter.  

Additionally, the Board finds that the veteran should be 
provided a medical examination for the purposes of 
determining whether the veteran's current back disability is 
related to service.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).

In September 2000, the veteran filed a claim of service 
connection for a low back disability.  In support of his 
claim, the veteran indicated that in service, he worked as a 
Seaman Apprentice.  He states that his job was to remove the 
metal hatch covers over the cargo holds, which required a 
repetitive bending position.  The veteran's service medical 
records are negative for any complaints of back injury or 
findings related to the back.  

The veteran submitted evidence of a current disability.  A 
February 1985 private radiology report shows narrowing of the 
spinal canal at the L4-L5 level with posterior bulging of the 
disc, and ligamentous hypertrophy, as well as bony 
hypertrophy due to degenerative change of the posterior 
facets.  A November 1997 private radiology report shows 
degenerative changes in the thoracic spine.

However, the record does not contain sufficient medical 
evidence for VA to make a decision on whether the veteran's 
current back disability can be related to service.  The 
question of whether the veteran's current back disability can 
be related to an injury in service is a medical question.  
Where the determinative issue involves medical causation or 
diagnosis, a competent medical opinion on the matter is 
needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, 
the veteran should be afforded the proper medical 
examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. § 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent.  The notice 
must inform the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the veteran is expected to provide, and 
(4) request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  He also must be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.  

2.  The AMC should ask the veteran to 
identify and obtain the proper release 
forms for medical treatment he received 
for his low back disability, since his 
separation from service.  The AMC should 
attempt to procure copies of all records 
that previously have not been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
AMC.  If, after making reasonable efforts 
to obtain named records the AMC is unable 
to secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken 
by the AMC with respect to the claim.  
The veteran must then be given an 
opportunity to respond.  

3.  The AMC should schedule the veteran 
for an appropriate VA examination to 
determine the nature, etiology, 
severity, and date of onset of the low 
back disability.  Specifically, the 
examiner should determine whether it is 
at least as likely as not that the 
veteran's current back disability is a 
residual of a back injury incurred in 
service.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  The examination report should 
be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  After undertaking any other 
development deemed essential, in 
addition to that specified above, the 
AMC should re-adjudicate the veteran's 
claim.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




